              Case 5:18-cv-07680-BLF Document 12 Filed 01/24/19 Page 1 of 2



1
2
3
4
5
6
7
8
9
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                               SAN JOSE DIVISION
13
14   ALEXANDER HUYNH, individually, and on                  CASE NO.: 5:18-cv-07597-BLF
     behalf of a class of similarly situated individuals,
15                                                          [PROPOSED] ORDER RELATING CASES
                    Plaintiff,
                                                            AS MODIFIED
16   v.
17   QUORA, INC., a Delaware corporation,
18                                                          Action Filed: December 18, 2018
                    Defendant.
19
20
21
22
23
24
25
26
27
28
                                                                                 Case No.: 5:18-cv-07597-BLF
                                                                               [Proposed] Order Relating Cases
              Case 5:18-cv-07680-BLF Document 12 Filed 01/24/19 Page 2 of 2



1           Having considered defendant Quora, Inc. and plaintiffs Alexander Huynh, Erica Cooper, and Jeri

2    Connor’s Stipulated Administrative Motion to Relate Cases and the parties’ stipulation in support, and,

3    because the later-filed case Erica Cooper and Jeri Connor v. Quora, Inc., Case No. 3:18-cv-07680-JD

4    involves the same parties and concerns the same incident as the first-filed case Alexander Huynh v.

5    Quora, Inc., Case No. 5:18-cv-07597-BLF, IT IS HEREBY ORDERED that:

6           The later-filed case Erica Cooper and Jeri Connor v. Quora, Inc., Case No. 3:18-cv-07680-JD is

7    related to the first-filed case Alexander Huynh v. Quora, Inc., Case No. 5:18-cv-07597-BLF. All

8    deadlines set in the later-filed action are VACATED, and the cases are consolidated before the Court.
     On or before January 31, 2019, the parties shall advise the Court whether the cases
9
     should be consolidated as one case and whether a consolidated Complaint should be filed.
10          IT IS SO ORDERED.

11   DATED: January 24, 2019                             _____________________________
                                                         Hon. Beth Labson Freeman
12                                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         1
                                                                                  Case No.: 5:18-cv-07597-BLF
                                                                                [Proposed] Order Relating Cases
